UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1772



IANKA DEMIREVA,

                                              Plaintiff - Appellant,

          versus


THE JOHNS HOPKINS UNIVERSITY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-04-
3109-AMD)


Submitted:   April 17, 2006                   Decided:   May 9, 2006


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ianka Demireva, Appellant Pro Se. Steven David Frenkil, Kathryn
Mary Widmayer, MILES & STOCKBRIDGE, PC, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ianka Demireva appeals the order of the district court

granting summary judgment to The Johns Hopkins University in

Demireva’s civil action alleging employment discrimination and

retaliation.   See Demireva v. Johns Hopkins Univ., No. CA-04-3109-

AMD (D. Md. June 6, 2005).          We have reviewed the record, the

district   court’s   order,   the   opinion   from      the   bench,   and   the

parties’   briefs    on   appeal,    and    find   no    reversible     error.

Accordingly, we affirm the district court’s order.                We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                       AFFIRMED




                                    - 2 -